USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK DATE FILED.

 

 

Vale S.A.
CERTIFICATE OF MAILING

¥,

._: Q -CV- ( }
BSG Resources Limited Case No 19-cv-3619 (VSB

 

 

i hereby certify under the penalties of perjury that on the _01 day of May, 2019, I served:
BSG Resources Limited, West Wing, Frances House, Sir William Place, St. Peter Port, Guernsey,
GY1 1GX

the individual of the foreign state, pursuant to the provisions of FRCP 4(f2(c}(ii).

J the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

LJ the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a}(4).

LJ the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b}(3)\(B).

___1}__ copyies) of the See the Attached Rider

 

by Federal Express # 8048 4589 4000

Dated: New York, New York . I LA 4, .
05/01/2019 Wey as sf

RUBY J.KRANCK

CLERK OF COURT, 8D

 

 

Melina Roberts _ ee Peas . ak “ 2
DEPUTY CLERK (00) sy) °? .

 
Rider

Summons;

Notice of Petition for Recognition and Enforcement of a Foreign Arbitration Award;
Petition for Recognition and Enforcement of a Foreign Arbitration Award;

Civil Cover Sheet;

Petitioner Vale $.A.’s Memorandum of Law in Support of Its Petition for Recognition
and Enforcement of a Foreign Arbitration Award;

Declaration of Jonathan I. Blackman in Support of Vale S,A.’s Petition for Recognition
and Enforcement of a Foreign Arbitration Award, with Exhibits A-D;

Order of the Court, dated April 25, 2019;

Rule 7.1 Disclosure Statement;

Notices of Appearance by Jonathan I, Blackman, Jeffrey A. Rosenthal, Emily J. Balter
and Samuel L. Levander;

Individual Rules of Practice, Judge Robert. W. Lehrburger;

Individual Rules of Practice, Judge Vernon S. Broderick; and

ECF Filing Rules

 
 

   

» International Air Waybill

Exp ress For FedEx services worldwide,

“OOF5/NESO/OOMAY PeAAS SS

 

 

138V1 dBW vd

| QO0hbesHehoe

DOOhbeShPhOow

138¥1 JOIOANI WISHSaAIWO

OODhbESheAOP

T38¥1 GH0954 AYIAII30

1) From Please print and press hard.
Sender's FedEx

se 041/26, /3014 taut ten 1.0094 aN

i
None eacetaaa Blocliman aioe 242 ape

fompery CLEARY GOTTLIEB

Address

Adcress 1, LTSERTY PLY FL up

Lf

Not all services and

4° Express Package Service Packages up ta 150 ths. /B8 kg
Forpeckag oa ee fee tal ue i? options are available
[7] Fecex intl, Priarity (_] Fedex intl. First Feder handed Serica Ar yi. estinations.

Available ta selectiocatans, Dangerous goods cannot

he shipped using this
Cc] : C] FedEx Intl. Econom Air Waybill.
. FadEx Envelopa and Fadéx Pal

rote hot aveltabls,

 

ji “Thess unique brown boxes with spacial ariclng ara
5 Packaging provided by FedEx for FedEx int, Priarlry only

athe Envelope [7] FedEx Pak [7] Fedex Box L_] FedEx Tube

(_] Other [_] FedEx 16kg Box* (_] FedEx 25kq Box*

 

 

& Special Handling

{_} HOLD at FedEx Location [7] SATURDAY Delivery
Aveilable to zatoct locations for FedEx Intl, Priority only.

 

 

 

 

 

 

cy MEW YORK Province _NY a Baton ohare es ete ar
ZIP cc Fer FedEx Acst Ne, ar Grit Card Nn, Bela ——
Country LES PostalCode LONG WHY ET Sens wise’ = _} Recipient C] Part Lj bred CI Ehsci/Cheque
2 To . FodEx Avat. tio. FedEx Use Cniy
Nene Phone 4 Hes | 6 (2000 Credle Cord No.
J . - Crodit Card xp, Date
Company £SG Reco NEES L Ac tad) Bill duties and taxes to: Ardler FovBs doan meee act io Cuscors eherges,
fe :

 

sates ees Wing Eronces Hoe

DepuAoar

Address Sic Willow Vloce :
City St > Feter fob Pace

f——— Enter FedEx Acet No, belovs =

cok Noi tnt Thi
DEGeRAR Creston 7 ie . .

Fed& Sect. No.

 

First 24 characters will appear on invoiea,

8 Your Internal Billing Reference

 

 

 

Country OO Kersey Postel Code GYL (Gx

Recipient's Tax ID Number for Customs Purppoes
0g, GST/RPC/VAT/INEIN/ABN, or as locally required,

 

 

 

 

 

3 Shipment information CI For EY Only: Tick here if goeds ore-notin free circuladan and provide CLL.
Total Packay es Total lbs. ‘sy
an - .
cout Weight C] DIM f i
Commodity Description Hartionized Code Country of
Manufacture

 

 

OOOnbEShehOe

TA8V1 dW 1¥9Y AYIANSC

CRGAC Doane

 

 

 

 

 

Has EEl been filed in AES? CO] No EEl required, value $2.50 or less par Sch. 8 Number, Fotat Declared Value
for 5. Export Daly: Check One No lleonse required (NLA), npteubject to TAR — Hor Carriage

cI" FEI required, anter exemption number: Wothar than NLR, enter License Exeeption:
j

 

 

 

CJ Entar AES proof of fling citation:

 

 

 

$ Required Signature

Use af this Air Waybill constitutes your agreement to the Conditions of Contraston the back of this Air
Weybill, and you represent that this shipment does not require a U.S, State Department License or contain
dangerous goods, Certain international treaties, including the Warsaw Convention, may apply to this
shipment and limit our fiabitity for damaga, loss, or delay, as gescribed in the Conditions of Contract
WAANING: These commodities, technology, ar sofyyarewire exported from the United States in accordance
with Export Administration pgulations, Diyarsitin contrary to US, law prohibitad.

Sender's 7

Signature

    

        

 

hinment without a recipient signature.

5ba

PART 188609Hav, Date 11/08
©1994-2006 FedEx
PRINTED IN U.S.A. RADA

i 8048 4S89 4ooo m O4Oe2

ompletion instructions, see back of fifth page.

 

‘Tha terms and conditions of service may vary from country to country, Consultaur local affice for specific information,
Non-Negotiable International Air Waybill* ©1964-2008 FedEx

Questions? Go to our Web site at fedex.com.
Or in the U.S., call 1.800.GoFedEx 1.800.463.3339. Cutside the U.S., call your locai FedEx office,

  
   

 

 

 

“SOUOTIY HOA HO AdOD SIH. NIVLaY

 

i.
